DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s election filed May 02, 2022.  Claims 1-25 are pending, in which claims 13-25 are non-elected, without traverse. 
 
Election/Restrictions
 Claims 13-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse of  Group I, claims 1-12 in Paper dated May 02, 2022.

Specification Objection
The disclosure is objected to because of the following informalities:  
** Specification Paragraph [0049] mentions  “…the bottom spacer 118…”.   However, paragraph [0048] and Figures 1-2 show different numeral “130” for the bottom spacer.  
** Line 2 and line 5 of specification Paragraph [0049] mention  “the channel fin 112”.   However, none of the drawing Figures 1-14 show the reference numeral “112”.  
Appropriate correction is required.   
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-4,6-10,12 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Adusumilli (2008/0068903).
Re-claim 1, Adusumilli teaches (at Figs 12-19,1; paragraphs 20,44-84)  a semiconductor device comprising: a first Vertical Field Effect Transistor (VFET) (Figs 12-19, para 20 for vertical FET 1204 of PFET; 114 in Fig 1, para 48), wherein the first VFET has a first source/drain epi (1236 in Figs 12-19; para 71-72), and wherein a single liner (either Fig 16, para 78 for “One…contact metal/metallic layers” so as to comprise a single liner; or Fig 19, paragraphs 81-83 for a single liner 1806) is between the first source/drain epi 1236 and a first contact 1906 (Fig 19, para 83); and a second VFET (Figs 12-19, para 20 for vertical FET 1202 of NFET; 112 in Fig 1, para 48), wherein the second VFET has a second source/drain epi (1234 in Figs 12-19; para 71-72), and wherein two liners (Fig 12, paragraph 75 for “ or more contact metal/metallic layers 1403” so as to comprise at least two liners) are between the second source/drain epi 1234 (Fig 12) and a second contact 1904 (Fig 19, para 83).   Re-claim 2, wherein the first VFET comprises a pFET (Figs 12-19, para 20 for vertical FET 1204 of PFET; 114 in Fig 1, para 48) , and wherein the second VFET comprises an nFET (Figs 12-19, para 20 for vertical FET 1202 of NFET; 112 in Fig 1, para 48).  Re-claim 3, wherein the two liners comprise a pFET liner (Fig 19, paragraphs 81-83 for a single liner 1806) located above a titanium liner (Fig 12, paragraphs 75 and 77 for “One…contact metal/metallic layers 1403”, which contact metal/metallic layer as a liner comprise titanium; para 75,77).Re-claim 4, wherein the single liner (either Fig 16, para 78 for “One…contact metal/metallic layers” so as to comprise a single liner; or Fig 19, paragraphs 81-83 for a single liner 1806) comprises a pFET liner (Figs 12-19, para 20 for vertical FET 1204 of PFET; 114 in Fig 1, para 48).  Re-claim 6, wherein the titanium liner (Fig 12, paragraphs 75 and 77 for “One…contact metal/metallic layers 1403”, which contact metal/metallic layer as a liner comprise titanium; para 75,77) includes a pFET dopant (para 71-72 for first and second doped source/drain epi. 1234,1236; and para 64-65 for pFET dopants and nFET dopants in the doped source/drain epi).  
Re-claim 7, Adusumilli teaches (at Figs 12-19,1; paragraphs 20,44-84) a semiconductor device comprising:  a first Vertical Field Effect Transistor (VFET) (Figs 12-19, para 20 for vertical FET 1204 of PFET; 114 in Fig 1, para 48), wherein the first VFET has a first source/drain epi (1236 in Figs 12-19; para 71-72), and wherein at least one liner (Fig 16, para 78 for “One…contact metal/metallic layers” so as to comprise at least one liner as a single liner)  is between the first source/drain epi 1236 and a first contact 1906 (Fig 19, para 83); and a second VFET (Figs 12-19, para 20 for vertical FET 1202 of NFET; 112 in Fig 1, para 48), wherein the second VFET has a second source/drain epi (1234 in Figs 12-19; para 71-72), and wherein at least two liners (Fig 12, paragraph 75 for “ or more contact metal/metallic layers 1403” so as to comprise at least two liners) are between the second source/drain epi 1234 (Fig 12) and a second contact 1904 (Fig 19, para 83), and wherein the number of liners above the second VFET is greater than the number of liners above the first VFET.  Re-claim 8, wherein the first VFET comprises a pFET (Figs 12-19, para 20 for vertical FET 1204 of PFET; 114 in Fig 1, para 48) , and wherein the second VFET comprises an nFET (Figs 12-19, para 20 for vertical FET 1202 of NFET; 112 in Fig 1, para 48).  Re-claim 9, wherein the two liners comprise a pFET liner (Fig 19, paragraphs 81-83 for a single liner 1806) located above a titanium liner (Fig 12, paragraphs 75 and 77 for “One…contact metal/metallic layers 1403”, which contact metal/metallic layer as a liner comprise titanium; para 75,77).  Re-claim 10, wherein the single liner (either Fig 16, para 78 for “One…contact metal/metallic layers” so as to comprise a single liner; or Fig 19, paragraphs 81-83 for a single liner 1806) comprises a pFET liner (Figs 12-19, para 20 for vertical FET 1204 of PFET; 114 in Fig 1, para 48).  Re-claim 12, wherein the titanium liner (Fig 12, paragraphs 75 and 77 for “One…contact metal/metallic layers 1403”, which contact metal/metallic layer as a liner comprise titanium; para 75,77) includes a pFET dopant (para 71-72 for first and second doped source/drain epi. 1234,1236; and paragraph 64-65 for pFET dopants and nFET dopants in the doped source/drain epi).  


Claims 1-4,6-10,12 are rejected under 35 U.S.C. 102(a)(2), as being anticipated by Wu (2021/0013108).
Re-claim 1, Wu teaches (at Figs 7-15; paragraphs 35,52-64)  a semiconductor device comprising: a first Vertical Field Effect Transistor (VFET) (para 35), wherein the first VFET has a first source/drain epi (125 in Figs 7-5,1; para 41), and wherein a single liner (167-1 in Fig 15; para 62)  is between the first source/drain epi 125 and a first contact 165-1 (Fig 15, para 62); and a second VFET (para 35), wherein the second VFET has a second source/drain epi (145 in Figs 8-15, para 53-54), and wherein two liners (167-2 and 150/155 Figs 15,8-9; paragraphs 54-56 and 62) are between the second source/drain epi 145 and a second contact 165-2 (Fig 15, para 62).  Re-claim 7, Wu teaches (at Figs 7-15; paragraphs 35,52-64)  a semiconductor device comprising: a first Vertical Field Effect Transistor (VFET) (para 35), wherein the first VFET has a first source/drain epi (125 in Figs 7-5,1; para 41), and wherein at least one liner (167-1 in Fig 15; para 62)  is between the first source/drain epi 125 and a first contact 165-1 (Fig 15, para 62); and a second VFET (para 35), wherein the second VFET has a second source/drain epi (145 in Figs 8-15, para 53-54), and wherein at least two liners (167-2 and 150/155 Figs 15,8-9; paragraphs 54-56 and 62) are between the second source/drain epi 145 and a second contact 
165-2 (Fig 15, para 62), and wherein the number of liners above the second VFET is greater than the number of liners above the first VFET.
	Re-claims 2,8: wherein the first VFET comprises a pFET (Fig 8-15; para 35)  , and wherein the second VFET comprises an nFET (Figs 8-15, para 35).  Re-claims 3,9: wherein the two liners comprise a pFET liner 165-1/165-2 (Fig 15, paragraph 62-63) located above a titanium liner (Figs 8-15; para 54 for contact liner 150 of titanium).Re-claims 4,10: wherein the single liner comprises a pFET liner (Fig 15, para 62-63 for pFET line 165-1,165-2). Re-claims 6,12: wherein the titanium liner (Figs 8-15; para 54 for contact liner 150 of titanium) includes a pFET dopant (para 41 and 53).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Claims 5,11 are rejected under 35 U.S.C. 103 as being unpatentable over  Adusumilli (2008/0068903) taken with Gluschenkov (2019/0279913).
 Adusumilli teaches (at Figs 12-19,1; paragraphs 20,44-84) the semiconductor device, as applied to claims 1-4,6-10,12 above, and fully repeated herein; and Re-claim 11, wherein a top surface of the first source/drain epi 1234 is about a top surface of the second source/drain epi 1236. 
Re-claims 5,11:  As described above, Adusumilli already teaches the top surface of the first source/drain epi and the top surface of the second source/drain epi, but lacks having the  top surface of the first source/drain epi below the top surface of the second source/drain epi.
However, Gluschenkov teaches (at Figs 18-19; paragraphs 100,94-99,3-5) the semiconductor device, wherein the top surface of the first source/drain epi 202 (Fig 19) is below the top surface of the second source/drain epi 204. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device of Adusumilli by providing the top surface of the first source/drain epi below the top surface of the second source/drain epi, as taught by Gluschenkov.  This is because of the desirability to allow low contact resistance and properly set threshold voltages for the nFET and pFET.
 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822